 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7     CITIZENS FOR CLEAN AIR, a project
       of ALASKA COMMUNITY ACTION
 8     ON TOXICS, and SIERRA CLUB,

 9                          Plaintiffs,

10         v.

11     ANDREW WHEELER, in his official                C18-1803 TSZ
       capacity as Acting Administrator of the
12     United States Environmental Protection         MINUTE ORDER
       Agency, and CHRIS HLADICK, in his
13     official capacity as Regional
       Administrator of the United States
14     Environmental Protection Agency
       Region 10,
15
                            Defendants.
16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:

18         (1)     Having reviewed the parties’ Joint Status Report and Discovery Plan,
     docket no. 14, the Court SETS the following schedule:
19

20    Plaintiffs’ Motion for Summary Judgment must be filed by             March 29, 2019
      (and noted on the motion calendar for May 31, 2019)
21
      Defendants’ Response and Cross-Motion for Summary
      Judgment must be filed by                                             April 24, 2019
22

23

     MINUTE ORDER - 1
 1
      Plaintiffs’ Reply in Support of Their Motion for Summary
 2    Judgment and Response to Defendants’ Cross-Motion for
      Summary Judgment must be filed by                                        May 8, 2019
 3
      Defendants’ Reply in Support of Their Cross-Motion for
 4    Summary Judgment must be filed by                                       May 28, 2019

 5          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
            Dated this 1st day of March, 2019.
 7
                                                     William M. McCool
 8                                                   Clerk
 9                                                   s/Karen Dews
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
